              Case 2:18-cv-00377-JLR Document 104 Filed 10/26/20 Page 1 of 1




1                                                                    The Honorable James L. Robart

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
     RICHARD HOMCHICK, an individual,                       )
9                                                           )
                                               Plaintiff,   )   No. 2:18-cv-0377-JLR
10                                                          )
                   vs.                                      )
11                                                          )   ORDER DENYING MOTION TO
                                                            )   RE-TAX COSTS
12    KING COUNTY, a municipal corporation                  )
      and responsible entity of the KING COUNTY             )
13    SHERIFF’S OFFICE and the KING COUNTY                  )
      PROSECUTING ATTORNEY’S OFFICE;                        )
14    JOHN URQUHART, individually and in his                )
      official capacity as King County Sheriff; DANIEL      )
15    SATTERBERG, individually and in his                   )
      official capacity as King County Prosecutor,          )
16                                                          )
                                           Defendants.      )
17

18
              This matter having come on regularly for hearing on plaintiff’s Motion to Re-Tax Costs
19   in this case and the Court having reviewed said motion 'NW , the Defendants’
     Response 'NW , and 3ODLQWLII V5HSO\ 'NW DQGDOOPDWWHUVVXEPLWWHGZLWKWKHVH
20   SOHDGLQJVDQGEHLQJRWKHUZLVHIXOO\DGYLVHGQRZWKHUHIRUHLWLVKHUHE\25'(5('$'-8'*('
     $1''(&5(('WKDWSODLQWLII V0RWLRQWR5H7D[&RVWV 'NW LVKHUHE\'(1,('
21
           DONE thisWK day of 2FWREHU, 2020.
22

23
                                                     A
                                                   ______________________________________
                                                   HON. JAMES L. ROBART
                                                   UNITED STATES DISTRICT JUDGE
                                                                      Daniel T. Satterberg, Prosecuting Attorney
                                                                      CIVIL DIVISION, Litigation Section
                                                                      900 King County Administration Building
     ORDER DENYING MOTION TO RE-TAX
                                                                      500 Fourth Avenue
     COSTS - (2:18-cv-03777) - 1                                      Seattle, Washington 98104
                                                                      (206) 296-0430 Fax (206) 296-8819
